371 S.C. 19 (2006)
637 S.E.2d 309
In the Matter of Charles N. PEARMAN, Respondent.
Supreme Court of South Carolina.
November 3, 2006.

ORDER
Respondent has been charged with soliciting prostitution, in violation of S.C.Code Ann. § 16-15-90 (2003), and impersonating a law enforcement officer, in violation of S.C.Code Ann. 16-17-720 (2003). The Office of Disciplinary Counsel has filed *20 a petition asking the Court to place respondent on interim suspension, pursuant to Rule 17(a), RLDE, Rule 413, SCACR, because he has been charged with a serious crime.
IT IS ORDERED that the petition is granted and respondent is suspended, pursuant to Rule 17(a), RLDE, Rule 413, SCACR, from the practice of law in this State until further order of this Court.
IT IS SO ORDERED.
  s/ Jean H. Toal, C.J.
  FOR THE COURT